                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE


SCOTT HENSLEY,                                       )
                                                     )
             Plaintiff,                              )
                                                     )
v.                                                   )     No.   3:18-CV-173
                                                     )       REEVES/GUYTON
TIMOTHY CONNER, et al.,                              )
                                                     )
             Defendants,                             )
                                                     )
And                                                  )
                                                     )
ED HOUSLEY, et al.,                                  )
                                                     )
             Counter-Plaintiffs/Cross Plaintiffs/    )
             Third-Party Plaintiffs,                 )
                                                     )
v.                                                   )
                                                     )
SCOTT HENSLEY,                                       )
                                                     )
             Counter-Defendant,                      )
                                                     )
TIMOTHY CONNER, et al.,                              )
                                                     )
             Cross-Defendants,                       )
                                                     )
ELMER SEATON, et al.,                                )
                                                     )
             Third-Party Defendants.                 )


                             MEMORANDUM OPINION


      This matter is before the court on the Tennessee Valley Authority’s (TVA) motion

to dismiss and to remand all remaining claims to the Chancery Court for Jefferson County,
Tennessee. Plaintiff Scott Hensley and third-party plaintiffs Ed Housley and Sherri

Housley do not oppose the motion. However, defendants Lawrence and Kathy Slattery do

oppose the motion. Because plaintiffs seek no relief from TVA, the motion to dismiss is

granted and the remaining state law claims are remanded to the Chancery Court for

Jefferson County, Tennessee.

I. Background

      Hensley originally filed a complaint in the Chancery Court for Jefferson County,

Tennessee.   TVA removed the action to this court pursuant to 28 U.S.C. §§ 1441(a),

1442(a)(1), and 1446(b).

      Henlsey owns a tract of land that is surrounded and enclosed by tracts of land that

defendants own. The Hensley tract is bounded by Douglas Lake, but has no access to a

public road, street, or utilities. Hensley brings this action seeking a right-of-way or

easement from defendants for ingress and egress and to run utilities to his property.

Hensley named TVA as a party to this action because his property is subject to a flowage

easement in favor of the United States for the use and benefit of TVA and all lands below

the 1007 contour line of Douglas Lake. Hensley does not seek to affect or change any

rights possessed by TVA and concedes that the easement rights being sought in this action

will be subject to TVA’s rights under the flowage easement where the road is below the

1007 contour line of Douglas Lake. Thus, Henley seeks no relief of any kind from TVA.

      In opposing the motion to dismiss TVA, the Slatterys rely on a state court order

finding that TVA is an indispensable party to the litigation. The Slatterys state that

disposition of this action as it relates to TVA is inappropriate and premature because any
                                            2
roadway and utility easement benefitting Hensley across the Slattery property will require

crossing through TVA’s flowage easement covering a portion of the Slattery property

situated below the 1007 contour. Therefore, the relief Hensley seeks – the right to construct

and maintain a roadway and utilities will necessarily conflict with and interfere with TVA’s

flowage easement. In the absence of TVA in this action, the Slatterys fear potential liability

to TVA based on the location and manner in which Hensley may construct the roadway he

seeks over the Slattery property. The Slatterys take no position as to TVA’s motion to

remand.

II. Discussion

       A. Motion to Dismiss TVA

       Failure to state a claim for relief from one defendant is a failure to state a claim as

to that defendant and warrants dismissal under Federal Rule of Civil Procedure 12 (b)(6).

Aladimi v. Hamilton Cnty Justice Ctr., 2012 WL 292587, *12 (S.D. Ohio Feb. 1, 2012).

The court agrees that while Hensley’s complaint seeks relief from other defendants in the

case, he does not seek to affect or change TVA’s rights under the flowage easement and

acknowledges that any road or easement will be subject to TVA’s flowage easement rights.

Nor do the third-party Housley plaintiffs seek any relief from TVA. And, the Slatterys

have not asserted any cross-claims against TVA. The Slatterys lack standing to oppose a

co-defendant’s motion where the opposing defendant has no cross-claims against the

moving defendant. See Hawes v. Blast-Tek, Inc., 2010 WL 2680778, *2 (D.Minn. Jul. 2,

2010) (holding that opposing defendant should not be able to force the plaintiff to maintain

claims against co-defendant).
                                              3
       In addition, the Slatterys fail to show that the proposed easement will cross or

otherwise obstruct TVA’s flowage easement. Hensley proposes two main options for the

location of the easement. The first option situates the easement across the properties of the

Slatterys, Dillons, Sotera, Davidson, Kings, and McMahans. The second option uses the

four-wheel drive road that crosses the Slattery and Housley properties. Hensley states

neither option crosses TVA’s flowage easement, and because TVA’s flowage easement

slopes sharply down to the water, the need to cross TVA’s easement appears remote. The

Housleys also propose two options for the location of the easement that do not involve

crossing TVA’s flowage easement.

       The Slatterys seek to keep TVA as a party in this action by assuming that any

proposed easement will cross TVA’s flowage easement. However, there is nothing in the

record to support the assumption that any of the proposed easements will cross TVA’s

flowage easement. Frank Edmondson, Federal Land Manager, submitted a declaration

stating that if a proposed easement did interfere with TVA’s flowage easement, a party can

apply for a permit from TVA after the easement route is established and prior to its

construction. Because there are procedures in place to manage land uses that impact TVA’s

flowage easement, TVA’s dismissal from this litigation will not prejudice the Slatterys.

       The Slatterys’ reliance on the state court order finding TVA an indispensable party

is misplaced. First, a federal court may dissolve or modify orders entered in state court

before removal. 28 U.S.C. § 1450; Schmalbach v. United States, 2017 WL 1130027, *1

(W.D.Mich. Mar. 27, 2017). Second, the state court order plainly states:


                                             4
         Third, notwithstanding the foregoing, any party in cause seeking statutory
         easement by necessity pursuant to Tennessee Code Annotated sections 54-
         14-101, et seq. not seeking to cross any lands subject to the TVA’s flowage
         easement shall not be required to make TVA a party with respect to such
         claim. (Emphasis added).

         Accordingly, because there is no claim asserted against TVA in this action and no

showing that plaintiffs are seeking to cross lands subject to TVA’s flowage easement, TVA

is DISMISSED as a party defendant in this action.

         B. Motion to Remand

         Regarding the motion to remand, if the federal party is dismissed from the suit after

removal under § 1442, the district court has discretion to remand the case to state court.

See Dist. Of Columbia v. Merit Sys. Prot. Bd., 762 F.2d 129, 132-33 (D.C.Cir. 1985).

Federal courts may also decline to exercise supplementary jurisdiction over cases removed

under § 1441 and remand remaining state law claims to state court. In re Romulus Cmty

Sch., 729 F.2d 431, 439 (6th Cir. 1984). Generally, when all federal claims are dismissed,

the balance of considerations such as judicial economy, convenience, fairness, and comity

usually point to remanding state claims to the state court. Gamel v. City of Cincinnati, 625

F.3d 949, 952 (6th Cir. 2010).        TVA’s dismissal removes the grounds for federal

jurisdiction.   And, the court declines to exercise supplemental jurisdiction over the

remaining claims which involve questions under Tennessee law best decided by the state

court.




                                               5
III. Conclusion

      TVA’s motion to dismiss [R. 8] is GRANTED and TVA is DISMISSED as a party

defendant in this action. In addition, TVA’s motion to remand all remaining claims is

GRANTED, and this action is REMANDED to the Chancery Court for Jefferson County,

Tennessee.

      ORDER TO FOLLOW.



                                       ______________________________________
                                       _____
                                           ______
                                                __________
                                                         ____
                                                            _____
                                                                __________
                                       UNITED
                                       UNITED STATES
                                               STAATESS DISTRICT
                                                        DIS   CT JUDGE
                                                          STRIC




                                         6
